Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Examination
	Claims 1-3 and 5-16 are pending and currently under examination.
	Applicant claims a method of producing an oil-in-water type emulsion that involves mixing together water and two surfactants, which can be surfactin and the alkyl glycoside of Formula (1), to form an intermediate phase, then adding an oil phase followed by an aqueous phase component. The surfactants may be present between 0.1-5 wt% individually and 0.2-8 wt% together as well as are present at a ratio of 2:8 to 8:2.  The oil phase may be present at 3-75 wt% and the emulsion may contain a polyhydric alcohol at 1-30 wt%. 
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigama et al. (JP 2009-298748 A) in view of Yamazaki et al. (JP 2005-272454) and Hado et al. (JP 3,882,067 B2). 
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishigama et al. disclose a method for producing a cosmetic composition that comprises mixing a first and second surfactant, polyglycerol fatty acid ester and sucrose fatty acid ester (fulfilling claim limitations of claims 9-11), together with water (i.e. surfactants are dissolved in water) which is then mixed with an oil phase and subsequently an aqueous phase component is added thereafter (para [0076]).  Ishigama et al. teaches providing the two surfactants at a ratio of 2:1 and a total composition percentage of surfactants of 6 wt% is used (para [0074], Table 1- First surfactant=Q18Y=decaglycerol monostearate, second surfactant=S-190=sucrose monoglycerol ester), giving individual concentrations of the first and second surfactant of 4 wt% and 2 wt% respectively, which ratio and percentages all fall within the values required by claims 5-8.  Ishigama et al. further teach adding a polyhydric alcohol glycerin/dipropylene glycol to the composition at approximately 15 wt% and the oil phase to the composition at 15 wt% (Table 1, SLC-7- Gly=glycerin, Oil phase=TOG-glyceryl trioctanoate and DMSHS-dodecamethylcyclohexane siloxane), which concentrations fall within the amounts required by claims 12-13.  When considering the SGL-7 example in Table 1, which contains 6% surfactants, 15% polyhydric alcohols and a range of water of more than zero but less than 58.50% based upon the fact that the total water is split between the intermediate phase and the later added aqueous phase containing the plant extract, a concentration of surfactants in the formed intermediate is envisaged that overlap with the claimed 20-85% (Table 1, para [0076]).  For example, when approximately 15% or less of the total water present in the composition is present in the intermediate phase, amounts of surfactant fall within the concentration required by claim 1.  Furthermore, adding a minimal amount of water to the intermediate phase is not out of line with other teachings of Ishigama which suggest that water may be added last (para [0055]).  Additionally, Ishigama teach that the amount of surfactant is a result effective variable, where addition of too little results in the amount of oil added in the composition limited while too much results in skin irritation (para [0035]). Ishigama et al. further teach hydroquinone as a possible active ingredient to be added to the composition (para [0071]).
Regarding the inherent properties regarding viscosity and interfacial tension recited in claims 2-3, such would have naturally flowed from following the teachings of the prior art Ishigama et al. which teaches formation of a composition which has total amounts of each component that fall within the total amounts of components required by the instant claims.  See PAR Pharm., Inc. v. TWI Pharm., Inc..  773 F.3d 1186 (Fed. Cir. 2014), In re Spada 911 F.2d 705 (Fed. Cir. 1990).  Regarding the limitations of claims 14-16, Ishigama et al. teach the composition is a cosmetic composition which is applied to skin and demonstrates itself to be a pseudo-horny layer on the skin surface (para [0093]-[0096]), thus meeting the limitation of these claims. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ishigama et al. teaches the process and composition as discussed above, but fail to specifically teach that the surfactants are surfactin and 3,7 dimethyloctyl maltoside and fails to explicitly exemplify an intermediate phase that contains 20-85% surfactant.  The teachings of Yamazaki et al. and Hado et al. help to cure this deficit.  
Yamazaki et al. suggests a cosmetic composition that may be in the form of an emulsion and that contains the surfactant surfactin, a hydroquinone whitener as well as a sucrose fatty acid ester surfactant and water (abstract, see entire document). Yamazaki et al. teach that the inventive composition, including use of surfactin surfactant did not diminish the whitening effect of the hydroquinone whitener and that the composition had an excellent skin feel, including smoothness and lack of stickiness (pg 2 of machine translation).
Hado et al. teach making a 3,7-dimethyloctyl maltoside that makes an excellent replacement for other sugar based surfactants in cosmetic compositions, providing additional benefits over the conventional sugar surfactants (para [0001], [0006], [0023]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishigama et al.,Yamazaki et al. and Hado et al. because all of the references concern use of specific non-ionic surfactants in cosmetic compositions.  It would have been obvious to one of ordinary skill in the art to substitute surfactin for the polyglycerol fatty acid esters of Ishigama et al. with a reasonable expectation of success because Yamazki et al. teach use of the same co-surfactant as Ishigama et al. as well as teach the composition can be used with the same active in cosmetic compositions.  Furthermore, one of ordinary skill in the art would have been motivated to do so because Yamazaki et al. teach that providing surfactin in such a composition results in excellent skin fell, including lack of stickiness and excellent smoothness.  Additionally, as Hado et al. teach that the claimed 3,7-dimethyloctyl maltoside is an excellent replacement for conventional sugar surfactants utilized in cosmetics, one of ordinary skill in the art would have found it obvious to switch the sugar fatty acid esters taught in Yamazaki et al. and Ishigama et al. with the claimed 3,7-dimethyloctyl maltoside with a reasonable expectation of success.  
	In regard to the concentration of surfactant in the intermediate phase, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, as the amount of surfactant is a result effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of surfactant present in order to obtain a composition wherein the amount of oil able to be added to the composition is not unduly restricted, nor does the composition causes skin irritation.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments 
	The recent amendment to claim 1, which adds the limitations of claims 9 and 10 and removes “polyglycerol fatty acid ester” and “sucrose fatty acid esters” from the Markush groups of first and second surfactants has rendered the first 103 rejection involving only the Ishigami et al. no longer applicable.  Thus, the first 103 rejection involving Ishigami et al. is hereby withdrawn.
	Apart from traversing the first 103 rejection on account of the recently submitted amendments, Applicant further traverses the second 103 rejection of record by arguing that the 3,7-dimethyloctyl maltoside of Hado is excluded from formula (I) because maltose as G is excluded from formula (I) as currently recited in claim 1.  This was not found persuasive.  Formula (I) as it currently recites in claim 1 requires that G represents a sugar residue, nothing in the formula (I) recited in claim explicitly excludes maltose.  Indeed, Applicant’s own specification defines a “sugar residue” as a monosaccharide or polysaccharide and explicitly lists maltose as one such sugar residues that may form part of the surfactant of formula (I) (specification, para [0043]).
Applicant additionally asserts that providing the surfactants within the intermediate phase at the claimed concentration range allegedly provide unexpected advantages, including being able to incorporate any amount of oil into the composition.  This argument was not found persuasive. As discussed in the 103 rejection above in more detail, example SLC-7 provides amounts of surfactants, polyhydric alcohols and a range of water that would have given amounts of surfactants in the intermediate phase that overlap with the concentration ranges claimed.  Furthermore, the prior recognizes that the amount of the surfactants are critical to being able to add the desired amount of oil to the composition.  Thus, the advantage of the claimed concentration is not surprising and further, one of ordinary skill in the art would have been motivated to routinely optimize the amount of surfactants in the intermediate phase (and composition as a whole) in order to permit addition of oil in the desired amount.  Thus, the claimed amount of surfactants in the intermediate phase would have been prima facie obvious.  

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699